Simrall, C. J.,
delivered the following opinion, on the motion to render judgment in this court for Bloom: —
We are all of opinion that the “conclusions of fact” intended by the statute (Code, § 650) must be as full as the special verdict of the jury, and must embrace every thing left open to evidence or not admitted by the pleadings, so that a final judgment may be pronounced.
The judge must not state the evidence adduced on either side, but the facts proved; and these facts must be so full and complete, that, if the plaintiff is entitled to judgment, a final judgment quod recuqoeret may be entered.
A majority of the court are of opinion that the statement by the judge of his conclusions of fact does not meet the requirement of the statute, as we have explained it.
Chalmeks, J.,
was of opinion that the conclusions of fact were full enough under the pleadings, and that judgment final should be entered here.
Campbell, J., was of opinion that, in any state of the case, upon a reversal of the judgment in a case tried by the court, it is to be dealt with as any other case at law; that the object of requiring the court to state in writing the conclusions of fact found, separately from the conclusions of law, is to enable the appellate court to see what view was taken of the law, and what of the facts, as in trial by jury, where the court propounds the law and the jury finds the facts; that § 651 of the Code shows this object plainly, by allowing a motion for a new trial, a bill of exceptions, and an appeal, “ as in case of trial by jury : ” and, therefore, he concurred in the conclusion of the Chief Justice to overrule the motion for judgment final here, and to remand the cause for a new trial.